Title: From George Washington to Nathaniel Woodhull, 13 May 1776
From: Washington, George
To: Woodhull, Nathaniel

 

New-York, May 13, 1776.

Sir: As applications are frequently made by officers of Militia, that came for the defence of this city, for their pay, I enclose you a resolve of Congress on that subject, which passed the 26th of April. You have also, herewith, a letter I received from Mr. Sears, of New-Haven, the subject of which is of consequence, but very foreign to my department. I doubt not but your honourable Convention will take the matter under consideration, and put a stop to the evil Mr. Sears is apprehensive of.
I have the honour to be, sir, your most obedient humble servant,

GEORGE WASHINGTON.

